SESSOMS, Senior Judge
(concurring in part and dissenting in part).
I join the majority in approving the findings and sentence. However, I would award the appellant the additional relief he sought. The rule regarding confinement after initial release seems clear. “No person whose release from pretrial confine*760ment has been directed by a person authorized in subsection (g) of this rule may be confined again before completion of trial except upon the discovery, after the order of release, of evidence or of misconduct which, either alone or in conjunction with all other available evidence, justifies confinement.” R.C.M. 305(i). It is ludicrous to suggest, in this day of instant telecommunications, that evidence in the knowledge and possession of the convening authority at the time of the initial review of the pretrial confinement, could be “discovered” at some later time. It could be argued, perhaps, that during some circumstances, such as a national emergency, information in the possession of the convening authority is not reasonably in the possession of the confinement reviewing officer. This is not such a case and the subsequent review of the initial confinement determination under the circumstances here present is clearly a violation of the rule. The additional credit should have been awarded by the trial judge.